Citation Nr: 0830444	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969 with additional National Guard and Active service 
indicated. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an 
April 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  The Board 
notes that the veteran has since moved and currently his file 
is maintained at the St. Petersburg, Florida RO.

The Board notes the veteran has raised a claim for 
entitlement to a total disability rating based on 
unemployability.  Such claim is not presently before the 
Board and is REFERRED to the RO for any action deemed 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2008 correspondence, the veteran requested a hearing 
with the Board sitting at the RO (i.e., Travel Board 
hearing), additionally indicating he would not be able to 
attend his scheduled Central Office Hearing.  The Board notes 
that at the time he requested a Board hearing on his 
substantive appeal, he lived in Maryland, but at the time the 
hearing was scheduled, he resided in Florida.  The letter 
notifying him of the hearing was mailed to his old Maryland 
address.  Good cause for rescheduling his hearing having been 
shown, the case must be returned to the RO to schedule such 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge.  

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 



